Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. 2016/0036822 A1).
Re claim 1, Kim et al. disclose in Figures 1-89 a server device comprising: a memory; a communication interface; and a processor, wherein the processor is configured to: transmit a service blocking request for a specified user, to an authentication server processing a request of a user terminal (e.g. Figures 10-12 and 24, paragraphs [0010, 0019-0020, 0219, 0356-0360] with the access right to data); receive user data for the user from a first server; transmit the user data st cloud storage is storing in the 2nd cloud storage); and when the transmission of the user data is completed, notify the authentication server that the transmission is completed (e.g. Figures 22, 27 and 29, paragraphs [0500, 0579, 0980-0981]). 
Re claim 2, Kim et al. disclose in Figures 1-89 when receiving a start signal for migration of the user data from the first server, transmit the service blocking request (e.g. Figure 4). 
Re claim 3, Kim et al. disclose in Figures 1-89 the start signal includes account information about the user or device information about the user terminal associated with the user (e.g. paragraphs [0211, 0866, and 0868]). 
Re claim 4, Kim et al. disclose in Figures 1-89 the service blocking request includes account information about the user or device information about the user terminal associated with the user (e.g. paragraphs [0211, 0866, and 0868]).  
Re claim 5, Kim et al. disclose in Figures 1-89 the processor is configured to: transmit a request signal for the user data to the first server (e.g. Figures 1-2 and 6). 
Re claim 6, Kim et al. disclose in Figures 1-89 the processor is configured to: when receiving a response signal for the service blocking request from the authentication device, transmit the request signal (e.g. Figures 30 and 37). 
Re claim 7, Kim et al. disclose in Figures 1-89 the processor is configured to: receive verification data for the transmitted user data from the second server; and transmit the received verification data to the first server (e.g. paragraphs [0642, 0814 and 0875]). 
Re claim 8, Kim et al. disclose in Figures 1-89 the processor is configured to: when the transmission of the user data is completed, transmit connection information about the second 
Re claim 9, Kim et al. disclose in Figures 1-89 the processor is configured to: when the transmission of the user data is completed, request the authentication server to transmit a service request, which occurs in the user terminal associated with the user, to the second server (e.g. Figures 4, 18, and 22-24). 
Re claim 10, Kim et al. disclose in Figures 1-89 a data transmitting system comprising: a user terminal; a first server configured to store user data for a user; a second server in which the user data is migrated and stored (e.g. Figure 2 with user terminals as device, the first server is first cloud storage, and the second server is the second cloud storage); a relay server configured to relay migration of the user data between the first server and the second server (e.g. relay server in Figure 2); and an authentication server configured to transmit a service request occurring in the user terminal, to the first server or the second server, wherein the relay server transmits a service blocking request for a specified user to the authentication server (e.g. Figures 10-12 and 24, paragraphs [0010, 0019-0020, 0219, 0356-0360] with the access right to data), wherein the relay server receives the user data for the user from the first server, wherein the relay server transmits the user data to the second server (e.g. Figure 2 and abstract wherein the data of first user in 1st cloud storage is storing in the 2nd cloud storage), and wherein the relay server notifies the authentication server that the transmission is completed, when the transmission of the user data is completed (e.g. Figures 22, 27 and 29, paragraphs [0500, 0579, 0980-0981]). 
Re claim 11, it is a method claim having similar limitations of claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1. 

Re claim 13, it is a method claim having similar limitations of claim 7.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 7.
Re claim 14, it is a method claim having similar limitations of claim 8.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 8.
Re claim 15, it is a method claim having similar limitations of claim 9.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2016/0164923
U.S. Patent Application Publication No. 2013/0179947
U.S. Patent Application Publication No. 2016/0036822
U.S. Patent Application Publication No. 2006/0212561
U.S. Patent No. 8,861,354
U.S. Patent No. 10,523,633
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443